  

Exhibit 10.7

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of February __, 2015, by and
between Bionik Laboratories Ltd. (f/k/a Drywave Technologies, Inc.), a Delaware
corporation (“Assignor”), and Tungsten 74 LLC, a Delaware limited liability
company (“Assignee”).

 

INTRODUCTION

 

WHEREAS, the Assignor contemplates entering into a business combination on the
date hereof, pursuant to which an operating company will become a wholly-owned
subsidiary of the Company and the operations of the Company will change to those
of such operating company (the “Exchange”);

 

WHEREAS, in preparation for the transactions contemplated by the Exchange, the
Company is required to contribute and assign all of the business, properties,
operations, assets, goodwill, liabilities and obligations of the Company
incurred, in effect or in existence as of immediately prior to the consummation
of the Exchange (collectively, the “Assets and Liabilities”); and

 

WHEREAS, Assignee wishes to irrevocably accept the contribution and assignment
of the Assets and Liabilities, on the terms and subject to the conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises, warranties and
covenants set forth herein, Assignee and Assignor hereby agree as follows:

 

1.          Assignor hereby assigns, transfers, contributes and conveys to
Assignee, and its successors and assigns, all of the Assets and Liabilities and
all of the rights of Assignor pursuant thereto and in connection therewith, and
Assignee hereby irrevocably accepts and assumes such assignment, transfer,
contribution and conveyance, and agrees to perform all of Assignor’s obligations
and to satisfy each liability thereof.

 

2.          Assignor and Assignee each hereby covenants that it will, whenever
and as reasonably requested by the other, do, execute, acknowledge and deliver
any and all such other and further acts, deeds, assignments, transfers,
conveyances, confirmations, powers of attorney and any instruments of further
assurance, approvals and consents as the other may reasonably require in order
to complete, insure and perfect the transfer, conveyance, contribution and
assignment to Assignee of all the right, title and interest of the Company in
and to the Assets and Liabilities hereby assigned, transferred, contributed and
conveyed, or intended so to be. Assignee hereby covenants that it will, whenever
and as reasonably requested by Assignor, do, execute, acknowledge and deliver
any and all such other and further documents, acts and deeds as shall be
required in connection with the assumption of liabilities and obligations of
Assignor contemplated by Section 1 hereof.

 

3.          Assignor’s interest in the Assets and Liabilities is being acquired
by the Assignee on an AS IS WHERE IS basis and Assignor makes no representations
thereto or any other matter.

 

 

 

 

4.          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto, and their respective successors and assigns.

 

5.          This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party, it being understood that all Parties need not sign
the same counterpart. Facsimile or .pdf execution and delivery of this Agreement
is legal, valid and binding execution and delivery for all purposes. This
Agreement shall be governed in all respects, including validity, interpretation
and effect, by the internal laws of the State of New York, without regard to the
conflicts of law principles thereof.

 

6.          This Agreement may not be amended except by an instrument in writing
signed by each of the parties hereto. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes in its entirety any other agreement relating to or granting any
rights with respect to the subject matter hereof.

 

7.          Each party acknowledges that its legal counsel participated in the
preparation of this Agreement and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Agreement to favor any party
against the other.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Assignment and
Assumption Agreement as of the date first written above.

 

  BIONIK LABORATORIES LTD.   (f/k/a Drywave Technologies, Inc.)       By: /s/
Austin Kibler   Name:  Austin Kibler   Title: CEO       Tungsten 74 LLC      
By: /s/ Nickolay Kukekov   Name: Nickolay Kukekov   Title: Member

 

 

 